



Exhibit 10.4
splunklogoa01a16.gif [splunklogoa01a16.gif]


April 29, 2019


[NAME]
c/o Splunk Inc.
270 Brannan Street
San Francisco, CA 94107
Dear [NAME]:


You previously entered into an offer letter with Splunk Inc. (the “Company”)
dated [DATE] (the “Offer Letter”). Your Offer Letter currently provides, among
other things, that in the event of your involuntary separation from employment
with the Company without Cause or for Good Reason, in each case within the
period that begins after the signing of a definitive agreement that ultimately
results in a Change in Control (as such terms are defined in the Offer Letter)
within 3 months of its signing or within 12 months following a Change in Control
(such period, the “CIC Period”), then, subject to your satisfying certain
conditions specified in the Offer Letter, you will be entitled to receive
certain severance payments and benefits, including a lump sum payment equal to a
pro-rated portion of your annual target bonus for the time you are actively
employed in the fiscal year of termination (the “CIC Bonus Severance”).


This letter agreement (the “Agreement”) amends your Offer Letter, effective as
of March 20, 2019, to (i) change the “12 months” reference in the CIC Period to
“18 months,” (ii) update the amount of the CIC Bonus Severance to 100% of your
annual target bonus as in effect in the fiscal year of termination, less any
amounts already paid for such fiscal year, and (iii) add a Section 280G “best
results” provision on the terms set forth in Exhibit A.


This Agreement does not change the at-will nature of your employment
relationship with the Company, and the terms and conditions of the Offer Letter
will continue in full force and effect, except as amended by this Agreement.


Best,




Tracy Edkins
Senior Vice President, Chief Human Resources Officer
Splunk Inc.


I have read, understand, and agree to each of the terms and conditions set forth
above. I further acknowledge that no promises or commitments have been made to
me except as specifically set forth herein.


                                
Signature of [NAME]            Date






1

--------------------------------------------------------------------------------






Exhibit A
Parachute Payments:
1.
Reduction of Severance Benefits. Notwithstanding anything set forth herein to
the contrary, if any payment or benefit that you would receive from the Company
or any other party whether in connection with the provisions herein or otherwise
(the “Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment will be equal to the Best
Results Amount. The “Best Results Amount” will be either (x) the full amount of
such Payment or (y) such lesser amount as would result in no portion of the
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local employment taxes,
income taxes and the Excise Tax, results in your receipt, on an after-tax basis,
of the greater amount notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting parachute payments is necessary so that the Payment equals the Best
Results Amount, reduction will occur in the following order: reduction of cash
payments; cancellation of accelerated vesting of stock awards; and reduction of
employee benefits. In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of your equity awards.



2.
Determination of Excise Tax Liability. The Company will select a professional
services firm to make all of the determinations required to be made under these
paragraphs relating to parachute payments. The Company will request that firm
provide detailed supporting calculations both to the Company and you prior to
the date on which the event that triggers the Payment occurs if administratively
feasible, or subsequent to such date if events occur that result in parachute
payments to you at that time. For purposes of making the calculations required
under these paragraphs relating to parachute payments, the firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith determinations concerning the application of the
Code. The Company and you will furnish to the firm such information and
documents as the firm may reasonably request in order to make a determination
under these paragraphs relating to parachute payments. The Company will bear all
costs the firm may reasonably incur in connection with any calculations
contemplated by these paragraphs relating to parachute payments. Any such
determination by the firm will be binding upon the Company and you, and the
Company will have no liability to you for the determinations of the firm.





2